Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/861,558, filed on June 14, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020 has been received and considered by the examiner.

Drawings
Figs. 1A-1D, 2A, 2B, and 4A are objected to for using grayscale images instead of black and white line drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 107901938 A, provided with translation).
Regarding claim 1, Liu teaches (Fig. 1-3): A system comprising: a railcar (para. 0002); and a metal (aluminum) cover plate (2-2)(Fig. 3) welded to the railcar (para. 0040, lines 37-348), the metal cover plate (2-2) comprising:  5a first section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the outer perimeter comprising a termination end (annotated Fig. 3 below), wherein: the termination end is generally opposite the first end (annotated Fig. 3 below); and the first section defines a hole (annotated Fig. 3 below); and a second section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the second section 10is coupled at the first end of the second section to the first end of the first section (annotated Fig. 3 below) and extends from the first end of the first section in a direction generally opposite the termination end of the first section (annotated Fig. 3 below), the metal cover plate (2-2) is welded to the railcar along the outer perimeter of the first section and the outer perimeter of the second section (para. 0037, lines 309-312; para. 0042, lines 406-406; para. 0043, lines 428-429).
Regarding claim 2, Liu teaches the elements of claim 1, as stated above. Liu further teaches (Fig. 1-3): a perimeter of the hole (annotated Fig. 3 below) is curved in shape. 
Regarding claim 6, Liu teaches the elements of claim 1, as stated above. Liu further teaches (Fig. 1-3): a thickness of the metal cover plate is less than a length measured from the first end of the first section to the termination end of the first section (annotated Fig. 3 below). 
Regarding claim 8, Liu teaches (Fig. 1-3): A method comprising: forming a metal cover plate (2-2) comprising: a first section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the outer perimeter comprising a termination end (annotated Fig. 3 below), wherein: the termination end is generally opposite the first end (annotated Fig. 3 below); and 10the first section defines a hole (annotated Fig. 3 below); and a second section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the second section is coupled at the first end of the second section to the first end of the first section (annotated Fig. 3 below) and extends from the first end of the first section in a direction generally opposite the termination end of the first section (annotated Fig. 3 below); and 15welding the metal cover plate (2-2) to a railcar along the outer perimeter of the first section and the outer perimeter of the second section (para. 0037, lines 309-312; para. 0042, lines 406-406; para. 0043, lines 428-429).
Regarding claim 9, Liu teaches the elements of claim 8, as stated above. Liu further teaches (Fig. 1-3): a perimeter of the hole (annotated Fig. 3 below) is curved in shape. 
Regarding claim 13, Liu teaches the elements of claim 8, as stated above. Liu further teaches (Fig. 1-3): a thickness of the metal cover plate is less than a length measured from the first end of the first section to the termination end of the first section (annotated Fig. 3 below). 


    PNG
    media_image1.png
    825
    988
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107901938 A, provided with translation), in view of Zhang et al. (CN 106828516 A, provided with translation).
Regarding claim 3, Liu teaches the elements of claim 2, as stated above. Liu further teaches does not explicitly teach that the hole is circular in shape.  
However, Zhang teaches (Fig. 1-2 and 4): a metal cover plate (122) with a hole that is circular in shape (Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to change the long weight-reducing hole to a circular shape, as taught by Zhang, to increase the stiffness of the cover plate or to receive a pin for mounting a vehicle body.
Regarding claim 4, Liu teaches the elements of claim 1, as stated above. Liu further teaches (Fig. 1-3): the first section (annotated Fig. 3 below) comprises: a third section (annotated Fig. 3 below) comprising the first end (annotated Fig. 3 below), a second end (annotated Fig. 3 below), the second end generally opposite the first end (annotated Fig. 3 below); and a fourth section (annotated Fig. 3 below) comprising a third end (annotated Fig. 3 below) and the termination end (annotated Fig. 3 below), the fourth section coupled at the third end of the forth section to the second end of the third section (annotated Fig. 3 below) and extending from the second end of the third section in a direction generally opposite the first end of the third section (annotated Fig. 3 below), the termination end comprising a rounded termination (annotated Fig. 3 below). 
Liu does not explicitly teach that the third section comprises a taper, wherein the taper is between the first end and the second end. 
However, Zhang teaches (Fig. 3): A cover plate (Fig. 3) with a third section (112) comprising a taper, wherein the taper is between the first end and the second end.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to modify the third section to comprise a taper between the first end and the second end, as taught by Zhang, to ensure that “the overall rigidity of the underframe is not reduced, so that the vehicle has a greater bearing capacity” (para. 0017, lines 148-151).
Regarding claim 5, Liu and Zhang teach the elements of claim 4, as stated above. Liu further teaches (Fig. 1-3): a portion of the hole is located within the fourth section (annotated Fig. 3 below).
Regarding claim 10, Liu teaches the elements of claim 9, as stated above. Liu further teaches does not explicitly teach that the hole is circular in shape.  
However, Zhang teaches (Fig. 1-2 and 4): a metal cover plate (122) with a hole that is circular in shape (Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to change the long weight-reducing hole to a circular shape, as taught by Zhang, to increase the stiffness of the cover plate or to receive a pin for mounting a vehicle body. 
Regarding claim 11, Liu teaches the elements of claim 8, as stated above. Liu further teaches (Fig. 1-3): the first section (annotated Fig. 3 below) comprises: a third section (annotated Fig. 3 below) comprising the first end (annotated Fig. 3 below), a second end (annotated Fig. 3 below), the second end generally opposite the first end (annotated Fig. 3 below); and a fourth section (annotated Fig. 3 below) comprising a third end (annotated Fig. 3 below) and the termination end (annotated Fig. 3 below), the fourth section coupled at the third end of the forth section to the second end of the third section (annotated Fig. 3 below) and extending from the second end of the third section in a direction generally opposite the first end of the third section (annotated Fig. 3 below), the termination end comprising a rounded termination (annotated Fig. 3 below). 
Liu does not explicitly teach that the third section comprises a taper, wherein the taper is between the first end and the second end. 
However, Zhang teaches (Fig. 3): A cover plate (Fig. 3) with a third section (112) comprising a taper, wherein the taper is between the first end and the second end.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to modify the third section to comprise a taper between the first end and the second end, as taught by Zhang, to ensure that “the overall rigidity of the underframe is not reduced, so that the vehicle has a greater bearing capacity” (para. 0017, lines 148-151).
Regarding claim 12, Liu and Zhang teach the elements of claim 11, as stated above. Liu further teaches (Fig. 1-3): a portion of the hole is located within the fourth section (annotated Fig. 3 below).
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107901938 A, provided with translation), in view of Wang et al. (US 11,046,336 B2).
Regarding claim 15, Liu teaches (Fig. 1-3 and 10): A railcar (para. 0002) comprising:  10a side sill (Fig. 10); and a metal (aluminum) cover plate (2-2) comprising: a first section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the outer perimeter comprising a termination end (annotated Fig. 3 below), wherein: the termination end is generally opposite the first end (annotated Fig. 3 below); and the first section defines a hole (annotated Fig. 3 below); and a second section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the second section is coupled at the first end of the second section to the first end of the first section and extends from the first end of the first section in a direction generally opposite the termination end of the first section (annotated Fig. 3 below). 
Liu does not explicitly teach that the metal cover plate is welded to the side sill along the outer perimeter of the first section and the outer perimeter of the second section
However, Wang teaches (Fig. 1-3): a metal cover plate (15) that is welded to side sills (20) along the outer perimeter of a first section and the outer perimeter of a second section (col. 6, line 54-57). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to weld the metal cover plate at its outer perimeters to the side sills of the vehicle, as taught by Wang, to improve the structural rigidity of the vehicle underframe. 
Regarding claim 16, Liu and Wang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): a perimeter of the hole (annotated Fig. 3 below) is curved in shape.
Regarding claim 19, Liu and Wang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): a thickness of the metal cover plate is less than a length measured from the first end of the first section to the termination end of the first section (annotated Fig. 3 below).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107901938 A, provided with translation), in view of Wang et al. (US 11,046,336 B2) and Zhang et al. (CN 106828516 A, provided with translation).
Regarding claim 17, Liu and Wang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): (Fig. 1-3): the first section (annotated Fig. 3 below) comprises: a third section (annotated Fig. 3 below) comprising the first end (annotated Fig. 3 below), a second end (annotated Fig. 3 below), the second end generally opposite the first end (annotated Fig. 3 below); and a fourth section (annotated Fig. 3 below) comprising a third end (annotated Fig. 3 below) and the termination end (annotated Fig. 3 below), the fourth section coupled at the third end of the forth section to the second end of the third section (annotated Fig. 3 below) and extending from the second end of the third section in a direction generally opposite the first end of the third section (annotated Fig. 3 below), the termination end comprising a rounded termination (annotated Fig. 3 below). 
Liu does not explicitly teach that the third section comprises a taper, wherein the taper is between the first end and the second end. 
However, Zhang teaches (Fig. 3): A cover plate (Fig. 3) with a third section (112) comprising a taper, wherein the taper is between the first end and the second end.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to modify the third section to comprise a taper between the first end and the second end, as taught by Zhang, to ensure that “the overall rigidity of the underframe is not reduced, so that the vehicle has a greater bearing capacity” (para. 0017, lines 148-151). 
Regarding claim 18, Liu, Wang, and Zhang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): a portion of the hole is located within the fourth section (annotated Fig. 3 below).

    PNG
    media_image1.png
    825
    988
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 7 and 20, the prior art fails to teach that a flexible seal is provided around the perimeter of the hole. While the primary reference Liu teaches (Fig. 3): a weight-reducing hole (annotated Fig. 3 below) that may be interpreted as the hole of the present application, the examiner finds no obvious reason to modify the hole such that a flexible seal is provided around the perimeter of the hole. Such a modification would require improper hindsight reasoning. 
While another reference Liu et al. (US 9,682,715 B2) teaches (Fig. 7): A mounting opening (13) between the top panel (21) and the floorboard (12) of the passenger compartment with a rubber sealing ring for better sealing, so as to improve sound-insulation and noise reduction (col. 3, line 63 – col. 4, line 3),  Liu does not explicitly teach that the rubber sealing is provided around a perimeter of a hole that is located in a first section of a metal cover plate. 
Regarding claims 14, the prior art fails to teach the method of applying caulking around the perimeter of the hole. While the primary reference Liu teaches (Fig. 3): a weight-reducing hole (annotated Fig. 3 below) that may be interpreted as the hole of the present application, the examiner finds no obvious reason to include the method of applying caulking around the perimeter of the hole. Such a modification would require improper hindsight reasoning.
While another reference Liu et al. (US 9,682,715 B2) teaches (Fig. 7): A mounting opening (13) between the top panel (21) and the floorboard (12) of the passenger compartment with a rubber sealing ring for better sealing, so as to improve sound-insulation and noise reduction (col. 3, line 63 – col. 4, line 3),  Liu does not explicitly teach the method of applying caulking around a perimeter of a hole that is located in a first section of a metal cover plate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2804024-A: Teaches a welded bolster construction comprising a center sill of channel section, bolster top and bottom plates welded to the center sill, two pairs of bolster webs welded to the top and bottom plates and to opposite sides of the center sill with the corresponding webs in alignment transversely of the center sill, an inboard transverse bolster filler plate in the center sill substantially aligned with the inboard webs and welded to the top and sides of the sill, an outboard transverse bolster filler plate in the center sill welded to the top and sides of the sill substantially aligned with the outboard webs having inwardly offset upper side edge portions providing an opening into the space between the inboard and outboard plates at each side of the sill adjacent the top. 
US-9682715-B2: Teaches edges of the top panel 21 extend to the mounting opening 13 formed on the floorboard 12 of the passenger compartment, so that there is no gap between the top panel 21 and the floorboard 12 of the passenger compartment; preferably, the top panel 21 can be in contact with the floorboard 12 of the passenger compartment via a rubber sealing ring for a better sealing, so as to improve sound-insulation and noise reduction effects
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617